Title: To Alexander Hamilton from Joseph Elliott, 10 June 1799
From: Elliott, Joseph
To: Hamilton, Alexander


          
            Sir,
            Philadelphia, June 10, 1799
          
          When on the campaign I received a Letter from you desiring to know the reason the returns of Fort Mifflin had not been forwarded on. shortly to my marching I got your orders to make out and send the return. at that time I was a draughting cannon for the Sectry. which could not be laid aside. immediately as they were finished I began the returns and compleated one. the other was but begun. I then received orders to march and it was out of my power to make it at that time. for I again was ordered to draught which detained me one day longer from marching. as the command devolved on Capt. Massey I gave him the return that was finished and the other that was only begun. I requested of him to finish the one and send them on to you. which I thought had been done untill I received your letter and I suppose it would but his illness prevented it.
          Sir I am with respect your humble Servt.
          
            Joseph Elliott
          
          
            Philadelphia 10. June 1799.
          
        